 



Exhibit 10.1

EXECUTION COPY

$150,000,000 AGGREGATE PRINCIPAL AMOUNT

ODYSSEY RE HOLDINGS CORP.

7.65% SENIOR NOTES

DUE 2013

Underwriting Agreement

dated October 28, 2003

BANC OF AMERICA SECURITIES LLC

CREDIT SUISSE FIRST BOSTON LLC

J.P. MORGAN SECURITIES INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

SECTION 1.   Representations and Warranties     2   SECTION 2.   Purchase and
Sale     8   SECTION 3.   Delivery and Payment     9   SECTION 4.   Offering by
Underwriters     9   SECTION 5.   Agreements     9   SECTION 6.   Conditions to
the Obligations of the Underwriters     11   SECTION 7.   Payment of Expenses  
  14   SECTION 8.   Indemnification and Contribution     14   SECTION 9.  
Default by an Underwriter     17   SECTION 10.   Termination     17   SECTION
11.   Representations and Indemnities to Survive     18   SECTION 12.   Notices
    18   SECTION 13.   Successors     19   SECTION 14.   GOVERNING LAW     19  
SECTION 15.   Counterparts     19   SECTION 16.   Headings     20   SECTION 17.
  Definitions     20  

i



--------------------------------------------------------------------------------



 



ODYSSEY RE HOLDINGS CORP.

(a Delaware corporation)

$150,000,000

7.65% SENIOR NOTES due 2013

UNDERWRITING AGREEMENT

October 28, 2003

BANC OF AMERICA SECURITIES LLC
CREDIT SUISSE FIRST BOSTON LLC
J.P. MORGAN SECURITIES INC.
     as Representatives of the several Underwriters
     named in Schedule I hereto

BANC OF AMERICA SECURITIES LLC
9 West 57th Street
New York, New York 10019

CREDIT SUISSE FIRST BOSTON LLC
11 Madison Avenue
New York, New York 10010-3629

J.P. MORGAN SECURITIES INC.
270 Park Avenue, 7th Floor
New York, New York 10017

Ladies and Gentlemen:

     Odyssey Re Holdings Corp, a Delaware corporation (the “Company”), proposes
to sell to the several underwriters named in Schedule I hereto (the
“Underwriters”), for whom you (the “Representatives”) are acting as
representatives, $150,000,000 principal amount of its 7.65% Senior Notes due
2013 (the “Securities”), to be issued under an indenture (the “Base Indenture”),
dated as of October 31, 2003, between the Company and The Bank of New York, as
trustee (the “Trustee”), as supplemented and amended, being referred to as the
“Indenture”. To the extent there are no additional Underwriters listed on
Schedule I other than you, the term Representatives as used herein shall mean
you, as Underwriters, and the terms Representatives and Underwriters shall mean
either the singular or plural as the context requires.

     Certain terms used herein are defined in Section 17 hereof. Any reference
herein to the Registration Statement, the Basic Prospectus, any Preliminary
Final Prospectus or the Final Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Exchange Act on or before

 



--------------------------------------------------------------------------------



 



2

the Effective Date of the Registration Statement or the issue date of the Basic
Prospectus, any Preliminary Final Prospectus or the Final Prospectus, as the
case may be; any reference herein to the Registration Statement shall be deemed
to refer to and include any post-effective amendments thereto which were filed
under the Act after the Effective Date of the Registration Statement as each was
declared effective; and any reference herein to the terms “amend”, “amendment”
or “supplement” with respect to the Registration Statement, the Basic
Prospectus, any Preliminary Final Prospectus or the Final Prospectus shall be
deemed to refer to and include the filing of any document under the Exchange Act
after the Effective Date of the Registration Statement or the issue date of the
Basic Prospectus, any Preliminary Final Prospectus or the Final Prospectus, as
the case may be, deemed to be incorporated therein by reference.

     SECTION 1. Representations and Warranties.

     (a)  Representations and Warranties. The Company represents and warrants to
and agrees with each Underwriter as of the date hereof and as of the Closing
Date (as defined in Section 3 below) (each, a “Representation Date”) as follows:



       (i) Registration Statement and Prospectus. The Company meets the
requirements for use of Form S-3 under the Act and has prepared and filed with
the Commission a registration statement (Registration No. 333-97819) on Form S-3
(the “Registration Statement”), including a related basic prospectus, for
registration under the Act of the offering and sale of the Securities. The
Company may have filed one or more amendments thereto, including a Preliminary
Final Prospectus, each of which has previously been furnished to you. The
Registration Statement, as so amended, has been declared effective by the
Commission. The Company will next file with the Commission a final prospectus
supplement relating to the Securities in accordance with Rules 430A and 424(b).
The Company has included in the Registration Statement, as amended, all
information (other than Rule 430A Information) required by the Act and the rules
thereunder to be included in the Registration Statement and the Final
Prospectus. As filed, such final prospectus supplement or such amendment and
form of final prospectus supplement shall contain all Rule 430A Information,
together with all other such required information, and shall be in all
substantive respects in the form furnished to you prior to the Execution Time
or, to the extent not completed at the Execution Time, shall contain only such
specific additional information and other changes (beyond that contained in the
Basic Prospectus and any Preliminary Final Prospectus) as the Company has
advised you, prior to the Execution Time, will be included or made therein.    
     (ii) Compliance With Registration Requirements. On the Effective Date, the
Registration Statement did, and when the Final Prospectus is first filed in
accordance with Rule 424(b) and on the Closing Date (as defined herein), the
Final Prospectus (and any supplement thereto) will, comply in all material
respects with the applicable requirements of the Act, the Exchange Act and the
Trust Indenture Act and the respective rules thereunder; on the Effective Date
and at the Execution Time, the Registration Statement did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements



--------------------------------------------------------------------------------



 



3



  therein not misleading; on the Closing Date the Indenture will comply in all
material respects with the applicable requirements of the Trust Indenture Act
and the rules thereunder; and, on the date of any filing pursuant to Rule 424(b)
and on the Closing Date, the Final Prospectus (together with any supplement
thereto) will not, include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representations or warranties as to (i) that
part of the Registration Statement which shall constitute the Statement of
Eligibility and Qualification (Form T-1) under the Trust Indenture Act of the
Trustee or (ii) the information contained in or omitted from the Registration
Statement or the Final Prospectus (or any supplement thereto) in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of any Underwriter through the Representatives specifically for inclusion
in the Registration Statement or the Final Prospectus (or any supplement
thereto).          (iii) Offering Materials Furnished to Underwriters. The
Company has delivered to each of the Representatives one complete copy of the
Registration Statement and of each consent and certificate of experts filed as a
part thereof, and conformed copies of the Registration Statement (without
exhibits) and the Basic Prospectus, as amended or supplemented, in such
quantities and at such places as the Representatives have reasonably requested
for each of the Underwriters.          (iv) Distribution of Offering Material By
the Company. The Company has not distributed and will not distribute, prior to
the completion of the Underwriters’ distribution of the Securities, any offering
material in connection with the offering and sale of the Securities other than
the Preliminary Final Prospectus, the Final Prospectus or the Registration
Statement.          (v) No Applicable Registration or Other Similar Rights.
Except as disclosed in the Final Prospectus, there are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
         (vi) Independent Accountants. The accountants who certified the
financial statements and supporting schedules included or incorporated by
reference in the Registration Statement and the Final Prospectus are independent
public accountants with respect to the Company and its subsidiaries as required
by the Act and the rules and regulations of the Commission thereunder.    
     (vii) Financial Statements. The financial statements of the Company
included in the Registration Statement and the Final Prospectus, together with
the related schedules and notes, present fairly the financial position of the
Company and its consolidated subsidiaries and as at the dates indicated and the
statement of operations and comprehensive income, stockholders’ equity and cash
flows of the Company and its consolidated subsidiaries for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied

 



--------------------------------------------------------------------------------



 



4



  on a consistent basis throughout the periods involved. The supporting
schedules, if any, included or incorporated by reference in the Registration
Statement and the Final Prospectus present fairly in accordance with GAAP the
information required to be stated therein.          (viii) No Material Adverse
Change in Business. Since the respective dates as of which information is given
in the Registration Statement and the Final Prospectus, except as otherwise
stated therein, (A) there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, business, operations or prospects of
the Company and its subsidiaries, in each case whether or not arising in the
ordinary course of business, considered as one entity (a “Material Adverse
Change”), (B) there have been no transactions entered into by the Company or any
of its subsidiaries, other than those in the ordinary course of business, which
are material with respect to the Company and its subsidiaries, and (C) except
for regular quarterly dividends on the Common Stock, there has been no dividend
or distribution of any kind declared, paid or made by the Company on any class
of its capital stock.          (ix) Good Standing of the Company. The Company
has been duly organized and is validly existing as a corporation in good
standing under the laws of the State of Delaware and has corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Final Prospectus and to enter into and perform its
obligations under each of the Operative Agreements to which it is a party; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Change.          (x) Good
Standing of Subsidiaries. Each “significant subsidiary” of the Company (as such
term is defined in Rule 1-02 of Regulation S-X) (each a “Subsidiary” and,
collectively, the “Subsidiaries”) has been duly organized and is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Final Prospectus
and is duly qualified as a foreign corporation to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Change; except as otherwise disclosed in the
Registration Statement, all of the capital stock of each such Subsidiary has
been duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of
the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or other similar rights of any securityholder of
such Subsidiary. The only subsidiaries of the Company are (A) the subsidiaries
listed on Schedule II hereto and (B) certain other subsidiaries which,
considered in the aggregate as a single subsidiary, do not constitute a
“significant subsidiary” as defined in Rule 1-02 of Regulation S-X.

 



--------------------------------------------------------------------------------



 



5



       (xi) Capitalization. The authorized, issued and outstanding capital stock
of the Company is as set forth in the Final Prospectus under the captions
“Capitalization”, “Description of Preferred Stock” and “Description of Common
Stock” (except for subsequent issuances, if any, pursuant to this Agreement,
pursuant to the exercise of options outstanding as of the date of the Final
Prospectus or issued pursuant to existing employee benefit plans in the ordinary
course of business consistent with prior practice). The shares of issued and
outstanding capital stock have been duly authorized and validly issued and are
fully paid and non-assessable; none of the outstanding shares of capital stock
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company.          (xii) Solicitation. The Company has not
paid or agreed to pay to any person any compensation for soliciting another to
purchase any Securities (except as contemplated by this Agreement).    
     (xiii) Authorization of this Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.          (xiv) Authorization
of the Indenture and the Securities. The Indenture has been duly authorized and
on the Closing Date will have been duly executed and delivered by the Company,
and, assuming due authorization, execution and delivery of the Indenture by the
Trustee, the Indenture will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding in equity or at law). The Securities have been
duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Underwriters pursuant to this Agreement, will constitute legal, valid and
binding obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles (regardless of whether enforcement
is considered in a proceeding in equity or at law). The Securities will be in
the form contemplated by, and each registered holder thereof will be entitled to
the benefits of, the Indenture.          (xv) Description of the Operative
Agreements. The Operative Agreements, as of each Representation Date, conform
and will conform, as applicable, in all material respects to the statements
relating thereto contained in the Final Prospectus and will be in substantially
the form filed or incorporated by reference, as the case may be, as an exhibit
to the Registration Statement.          (xvi) Absence of Defaults and Conflicts.
None of the Company or any of the Subsidiaries is in violation of its charter or
bylaws or other constitutive documents or in

 



--------------------------------------------------------------------------------



 



6



  default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which the Company or any Subsidiary is a party or by which it or any of them may
be bound, or to which any of the property or assets of the Company or any
subsidiary of the Company is subject (collectively, “Agreements and
Instruments”), except for such defaults that would not result in a Material
Adverse Change. The execution, delivery and performance by the Company of the
Operative Agreements and the consummation of the transactions contemplated
therein or in the Registration Statement and the Prospectus (including, the
issuance and sale of the Securities and the use of the proceeds from the sale of
the Securities as described in the Prospectus under the caption “Use of
Proceeds”) and the compliance by the Company with their obligations hereunder
and thereunder do not and will not, whether with or without the giving of notice
or passage of time or both, conflict with or constitute a breach of, or default
or Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Subsidiary pursuant to, the Agreements and Instruments (except
for such conflicts, breaches or defaults or liens, charges or encumbrances that
would not result in a Material Adverse Change), nor will such actions result in
any violation of the provisions of the charter or bylaws or other constitutive
documents of the Company or any Subsidiary or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any Subsidiary or any of their assets, properties or operations. As
used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or a
Subsidiary.



       (xvii) Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, that, individually or in the aggregate, may reasonably be
expected to result in a Material Adverse Change.



       (xviii) Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary of the Company,
which is required to be disclosed in the Registration Statement (other than as
disclosed therein), or which, individually or in the aggregate, might reasonably
be expected to result in a Material Adverse Change, or which, individually or in
the aggregate, might reasonably be expected to materially and adversely affect
the properties or assets thereof, the consummation of the transactions
contemplated in the Operative Agreements or the performance by the Company of
its obligations under any of the Operative Agreements; the aggregate of all
pending legal or governmental proceedings to which the Company or any subsidiary
of the Company is a party or of which any of their respective property or assets
is the subject which are not described in the Registration Statement, including

 



--------------------------------------------------------------------------------



 



7



  ordinary routine litigation incidental to the business, could not reasonably
be expected to result in a Material Adverse Change.



       (xix) Accuracy of Exhibits. There are no material contracts or documents
which are required to be described in the Registration Statement, the Final
Prospectus or the documents incorporated by reference therein or to be filed as
exhibits thereto which have not been so described or filed as required.    
     (xx) Possession of Intellectual Property. Except as disclosed in the Final
Prospectus, the Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary to carry on the business now
operated by them, other than those the absence of which would not have a
Material Adverse Change; and neither the Company nor any of its subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property, which
infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Change.          (xxi) Absence of Further
Requirements. No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency is necessary or required in connection with the offering of
the Securities, for the due authorization, execution and delivery by the Company
of the Operative Agreements or for the performance by the Company of its
obligations under any of the Operative Agreements to which it is a party, except
such as has been already obtained or as may be required under the Act and the
rules and regulations of the Commission thereunder or state securities or blue
sky laws.          (xxii) Possession of Licenses and Permits. The Company and
its Subsidiaries own or possess such permits, licenses, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them other than those the
absence of which would not have a Material Adverse Change; the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply would not, singly
or in the aggregate, have a Material Adverse Change; all of the Governmental
Licenses are valid and in full force and effect, except when the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not result in a Material Adverse Change; and neither
the Company nor any of its Subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Change.



       (xxiii) Title to Property. The Company and its subsidiaries have good and
marketable title to all material real properties owned by the Company and its
subsidiaries

 



--------------------------------------------------------------------------------



 



8



  and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Final
Prospectus or (b) do not, singly or in the aggregate, materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries; and all of the
leases and subleases material to the business of the Company and its
subsidiaries, considered as one enterprise, and under which the Company or any
of its subsidiaries holds properties described in the Final Prospectus, are in
full force and effect, and neither the Company nor any subsidiary has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.          (xxiv) Investment Company Act. The Company
is not, and upon the issuance and sale (as applicable) of the Securities as
herein contemplated and the application of the net proceeds therefrom as
described in the Final Prospectus, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended (the “1940 Act”).          (xxv) No Price Stabilization or
Manipulation. The Company has not taken, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities to facilitate the
sale or resale of the Securities.          (xxvi) Company’s Accounting System.
The Company maintains a system of accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

     (b)  Officer’s Certificates. Any certificate signed by any officer of the
Company and delivered to the Underwriters or to counsel for the Underwriters in
connection with the offering of the Securities shall be deemed a representation
and warranty by the Company, as applicable, to the Underwriters as to the
matters covered thereby.

     SECTION 2. Purchase and Sale.

     Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company agrees to sell to
each Underwriter, and each Underwriter agrees, severally and not jointly, to
purchase from the Company, the Securities, in the respective principal amounts
set forth opposite such Underwriter’s name in Schedule I hereto, at a purchase
price equal to 98.960% of the principal amount thereof (the “Purchase Price”).

 



--------------------------------------------------------------------------------



 



9

     SECTION 3. Delivery and Payment.

     Delivery of and payment for the Securities shall be made at 9:00 a.m., New
York City time, on October 31, 2003, or at such time on such later date not more
than three Business Days after the foregoing date as the Representatives shall
designate, which date and time may be postponed by agreement between the
Representatives and the Company or as provided in Section 9 hereof (such date
and time of delivery and payment for the Securities being herein called the
“Closing Date”). Delivery of the Securities shall be made to the Representatives
for the respective accounts of the several Underwriters, against payment by the
several Underwriters through the Representatives, of the Purchase Price thereof
to or upon the order of the Company by wire transfer payable in immediately
available funds to an account specified by the Company or in such other manner
of payment as the Company and the Representatives may agree. Delivery of the
Securities shall be made through the facilities of The Depository Trust Company
unless the Representatives shall otherwise instruct.

     SECTION 4. Offering by Underwriters.

     It is understood that the several Underwriters propose to offer the
Securities for sale to the public as set forth in the Final Prospectus.

     SECTION 5. Agreements.

     The Company agrees with the several Underwriters that:



       (a) Prior to the termination of the offering of the Securities, the
Company will not file any amendment to the Registration Statement or any
supplement (including the Final Prospectus or any Preliminary Final Prospectus)
to the Basic Prospectus or any Rule 462(b) Registration Statement unless the
Company has furnished you a copy of the same. Subject to the foregoing sentence,
the Company will cause the Final Prospectus and any supplement thereto to be
filed with the Commission pursuant to the applicable paragraph of Rule 424(b)
within the time period prescribed and will provide reasonable evidence to the
Representatives of such timely filing. The Company will promptly advise the
Representatives (1) when the Final Prospectus, and any supplement thereto, shall
have been filed (if required) with the Commission pursuant to Rule 424(b) or
when any Rule 462(b) Registration Statement shall have been filed with the
Commission, (2) when, prior to termination of the offering of the Securities,
any amendment to the Registration Statement shall have been filed or become
effective, (3) of any request by the Commission or its staff for any amendment
of the Registration Statement, or any Rule 462(b) Registration Statement, or for
any supplement to the Final Prospectus or for any additional information, (4) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement or the institution or threatening of any proceeding
for that purpose and (5) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or the suspension of any such qualification and,
if issued, to obtain as soon as possible the withdrawal thereof.

 



--------------------------------------------------------------------------------



 



10



       (b) If, at any time when a prospectus relating to the Securities is
required to be delivered under the Act, any event occurs as a result of which
the Final Prospectus as then supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, or if it shall be necessary to amend the Registration Statement
or supplement the Final Prospectus to comply with the Act or the Exchange Act or
the respective rules thereunder, the Company will promptly (1) notify the
Representatives of such event, (2) prepare and file with the Commission, subject
to the first sentence of paragraph (a) of this Section 5, an amendment or
supplement which will correct such statement or omission or effect such
compliance and (3) supply any supplemented Final Prospectus to you in such
quantities as you may reasonably request.          (c) As soon as practicable,
the Company will make generally available to its security holders and to the
Representatives an earnings statement or statements of the Company and its
subsidiaries which will satisfy the provisions of Section 11(a) of the Act and
Rule 158 under the Act.          (d) The Company will furnish to the
Representatives and counsel for the Underwriters, without charge, copies of the
Registration Statement (including exhibits thereto) and to each other
Underwriter a copy of the Registration Statement (without exhibits thereto) and,
so long as delivery of a prospectus by an Underwriter or dealer may be required
by the Act, as many copies of each Preliminary Final Prospectus and the Final
Prospectus and any supplement thereto as the Representatives may reasonably
request. The Company will pay the expenses of printing or other production of
all documents relating to the offering.          (e) The Company will arrange,
if necessary, for the qualification of the Securities for sale under the laws of
such jurisdictions as the Representatives may reasonably designate, will
maintain such qualifications in effect so long as required for the distribution
of the Securities and will pay any fee of the National Association of Securities
Dealers, Inc. (the “NASD”), in connection with its review of the offering;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject.          (f) The Company will not, without the prior
written consent of Banc of America Securities LLC (“BAS”), Credit Suisse First
Boston LLC (“CSFB”) and J.P. Morgan Securities, Inc. (“JPMorgan”), offer, sell,
contract to sell, pledge, or otherwise dispose of, (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Company or any affiliate of the
Company or any person in privity with the Company or any affiliate of the
Company) directly or indirectly, including the filing (or participation in the
filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section

 



--------------------------------------------------------------------------------



 



11



  16 of the Exchange Act, any debt securities issued or guaranteed by the
Company (other than the Securities) or publicly announce an intention to effect
any such transaction, within 30 days after the Closing Date.          (g) The
Company will not take, directly or indirectly, any action designed to or which
has constituted or which might reasonably be expected to cause or result, under
the Exchange Act or otherwise, in stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Securities.
The Company will use the proceeds of the offering as described in the Final
Prospectus under “Use of Proceeds.”          (h) The Company, during the period
when the Final Prospectus is required to be delivered under the Act or the
Exchange Act, will file all documents required to be filed with the Commission
pursuant to the Act and the Exchange Act within the time periods required by the
same.          (i) Until the second anniversary of the date hereof, the Company
will furnish upon request to Banc of America Securities LLC at 9 West 57th
Street, 49th Floor, New York, NY 10019, Attention: Robert Giammarco, Credit
Suisse First Boston LLC at 11 Madison Avenue, New York, New York 10010-3629,
Attention: Transactions Advisory Group and J.P. Morgan Securities Inc. at 270
Park Avenue, 7th Floor, New York, New York 10017, Attention: Transaction
Execution Group: (i) as soon as practicable after the end of each fiscal year,
copies of the Annual Report of the Company containing the balance sheet of the
Company as of the close of such fiscal year and statements of operations and
comprehensive income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other report filed by the Company with
the Commission; and (iii) from time to time, such other public information
concerning the Company as the Representatives may reasonably request; provided,
however, that the Company shall not be required to provide BAS, CSFB or JPMorgan
with any such information, reports or similar forms that have been filed or
furnished with the Commission by an electronic transmission pursuant to the
Electronic Data Gathering Analysis and Retrieval System (EDGAR) or an equivalent
electronic database authorized by the Commission.

     SECTION 6. Conditions to the Obligations of the Underwriters.

     The obligations of the Underwriters to purchase the Securities shall be
subject to the accuracy of the representations and warranties on the part of the
Company contained herein as of the Execution Time and the Closing Date, to the
accuracy of the statements of the Company made in any certificates pursuant to
the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:



       (a) If filing of the Final Prospectus, or any supplement thereto, is
required pursuant to Rule 424(b), the Final Prospectus, and any such supplement,
will be filed in the manner and within the time period required by Rule 424(b);
and no stop order

 



--------------------------------------------------------------------------------



 



12



  suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall have been instituted or
threatened.          (b) The Company shall have requested and caused Shearman &
Sterling LLP, counsel for the Company, and Donald L. Smith, Esq., Senior Vice
President, General Counsel and Corporate Secretary of the Company, to have
furnished to the Representatives their opinions in the Forms provided in
Schedule III and Schedule IV, respectively, dated the Closing Date and addressed
to the Representatives.          (c) The Representatives shall have received
from Simpson Thacher & Bartlett LLP, counsel for the Underwriters, such opinion
or opinions, dated the Closing Date and addressed to the Representatives, with
respect to the issuance and sale of the Securities, the Indenture, the
Registration Statement, the Final Prospectus (together with any supplement
thereto) and other related matters as the Representatives may reasonably
require, and the Company shall have furnished to such counsel such documents as
they request for the purpose of enabling them to pass upon such matters.    
     (d) The Company shall have furnished to the Representatives a certificate
of the Company, signed by the President and Chief Executive Officer or the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signer of such certificate has carefully examined
the Registration Statement, the Final Prospectus, any supplements to the Final
Prospectus and this Agreement and that:



       (i) the representations and warranties of the Company in this Agreement
are true and correct in all material respects on and as of the Closing Date with
the same effect as if made on the Closing Date and the Company has complied with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied hereunder at or prior to the Closing Date;          (ii) no stop
order suspending the effectiveness of the Registration Statement has been issued
and no proceedings for that purpose have been instituted or, to the Company’s
knowledge, threatened; and          (iii) since the date of the most recent
financial statements included or incorporated by reference in the Final
Prospectus (exclusive of any supplement thereto), there has been no material
change in the condition (financial or otherwise), earnings, business or
properties or prospects of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Final Prospectus (exclusive of any
supplement thereto).



       (e) The Company shall have requested and caused PricewaterhouseCoopers
LLP to have furnished to the Representatives, at the Execution Time and at the
Closing Date, letters, (which may refer to letters previously delivered to one
or more of the Representatives), dated respectively as of the Execution Time and
as of the Closing Date, in form and substance satisfactory to the
Representatives, confirming that they are independent accountants within the
meaning of the Act and the Exchange Act and the

 



--------------------------------------------------------------------------------



 



13



  respective applicable rules and regulations adopted by the Commission
thereunder and that they have conducted an audit of the consolidated financial
information of the Company for the year ended December 31, 2002 and as of
December 31, 2002 and have performed a review of the unaudited interim financial
information of the Company for the six-month period ended June 30, 2003, and as
at June 30, 2003, in accordance with Statement on Auditing Standards Nos. 71 and
100.          (f) Subsequent to the Execution Time or, if earlier, the dates as
of which information is given in the Registration Statement (exclusive of any
amendment thereof) and the Final Prospectus (exclusive of any supplement
thereto), there shall not have been (i) any change or decrease in the items
specified in the letter or letters referred to in paragraph (f) of this
Section 6 or (ii) any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), earnings, business,
properties or prospects of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Final Prospectus (exclusive of any
supplement thereto) the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the reasonable judgment of the Representatives, so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Securities as contemplated by the Registration
Statement (exclusive of any amendment thereof) and the Final Prospectus
(exclusive of any supplement thereto).          (g) Subsequent to the Execution
Time, there shall not have been any decrease in the financial strength rating of
any of the Company’s debt securities by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the Act) or
any notice given of any intended or potential decrease in any such rating or of
a possible adverse change to a rating.          (h) Prior to the Closing Date,
the Company shall have furnished to the Representatives such further
information, certificates and documents as the Representatives may reasonably
request.

     If any of the conditions specified in this Section 6 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Underwriters, this
Agreement and all obligations of the Underwriters hereunder may be canceled at,
or at any time prior to, the Closing Date by the Representatives. Notice of such
cancellation shall be given to the Company in writing or by telephone or
facsimile confirmed in writing.

     The documents required to be delivered by this Section 6 shall be delivered
at the office of Simpson Thacher & Bartlett LLP, counsel for the Underwriters,
at 425 Lexington Avenue, New York, New York 10017, on the Closing Date.

 



--------------------------------------------------------------------------------



 



14

     SECTION 7. Payment of Expenses.

     (a)  The Company will pay all expenses incident to the performance of the
obligations of the Company under this Agreement, including (i) the costs
associated with the preparation, printing and filing of the Registration
Statement (including financial statements and exhibits) as originally filed and
of each amendment thereto (ii) the costs associated with the preparation,
issuance and delivery of the Securities to the Underwriters, including any
transfer taxes and any stamp or other duties payable upon the sale, issuance or
delivery of the Securities to the Underwriters, (iii) the fees and disbursements
of the counsel, accountants and other advisors or agents (including transfer
agents and registrars) to the Company, as well as the fees and disbursements of
the Trustee and any Depositary, and their respective counsel, (iv) the printing
and delivery to the Underwriters of copies of the Basic Prospectus, each
preliminary prospectus, including the Preliminary Final Prospectus, and the
Final Prospectus, and any amendments or supplements thereto, (v) the fees
charged by nationally recognized statistical rating organizations for the rating
of the Securities, (vi) the qualification of the Securities under securities
laws in accordance with the provisions of Section 5(e) hereof, including filing
fees and the reasonable fees and disbursements of counsel for the Underwriters
in connection therewith and in connection with the preparation of the Blue Sky
Survey and any supplement thereto, and (vii) the cost of making the Securities
eligible for clearance and settlement through the facilities of The Depository
Trust Company.

     (b)  If the sale of the Securities provided for herein is not consummated
because any condition to the obligations of the Underwriters attributable to the
Company set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10(i) hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Underwriters, the Company will reimburse the Underwriters severally through
the Representatives on demand for all out-of-pocket expenses (including
reasonable fees and disbursements of counsel) that shall have been reasonably
incurred by them in connection with the proposed purchase and sale of the
Securities.

     SECTION 8. Indemnification and Contribution.

     (a)  The Company agrees to indemnify and hold harmless each Underwriter,
the directors, officers, employees and agents of each Underwriter and each
person who controls any Underwriter within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the registration
statement for the registration of the Securities as originally filed or in any
amendment thereof including the Registration Statement, or in the Basic
Prospectus, any preliminary prospectus, including the Preliminary Final
Prospectus or the Final Prospectus, or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in

 



--------------------------------------------------------------------------------



 



15

connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
any Underwriter through the Representatives specifically for inclusion therein;
and provided, further, that with respect to any preliminary prospectus,
including the Preliminary Final Prospectus, the foregoing indemnity agreement
shall not inure to the benefit of any Underwriter from whom the person asserting
any loss, claim, damage, liability or expense purchased Securities, or any
person controlling such Underwriter, if copies of the Final Prospectus were
timely delivered to the Underwriter and a copy of the Final Prospectus (as then
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto) was not sent or given by or on behalf of such Underwriter
to such person at or prior to the written confirmation of the sale of the
Securities to such person, and if such Final Prospectus (as so amended or
supplemented) would have cured the defect giving rise to such loss, claim,
damage, liability or expense. This indemnity agreement will be in addition to
any liability which the Company may otherwise have.

     (b)  Each Underwriter severally and not jointly agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each Underwriter, but only with
reference to written information relating to such Underwriter furnished to the
Company by or on behalf of such Underwriter through the Representatives
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability which
any Underwriter may otherwise have. The Company acknowledges that the statements
set forth in the table in the first paragraph, and the third, fourth and fifth
paragraphs under the heading “Underwriting” by the Underwriters constitute the
only information furnished in writing by or on behalf of the several
Underwriters for inclusion in any Preliminary Final Prospectus or the Final
Prospectus.

     (c)  Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint one counsel of
the indemnifying party’s choice at the indemnifying party’s reasonable expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees,

 



--------------------------------------------------------------------------------



 



16

costs and expenses of such separate counsel if (i) the use of counsel chosen by
the indemnifying party to represent the indemnified party would present such
counsel with a conflict of interest, (ii) the actual or potential defendants in,
or targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party, it being understood that the
indemnifying party shall not be liable for more than one separate firm (in
addition to one local firm in each jurisdiction) for all indemnified parties in
each jurisdiction in which any claim or action arising out of the same general
allegations or circumstances is brought. An indemnifying party will not, without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.
An indemnifying party will not, without the prior written consent of the
indemnified party, enter into any settlement or compromise or consent to the
entry of any judgment.

     (d)  In the event that the indemnity provided in paragraph (a) or (b) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Underwriters severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending same) (collectively “Losses”) to which the Company and one or more of
the Underwriters may be subject in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Securities; provided,
however, that in no case shall any Underwriter (except as may be provided in any
agreement among underwriters relating to the offering of the Securities) be
responsible for any amount in excess of the underwriting discount or commission
applicable to the Securities purchased by such Underwriter hereunder. If the
allocation provided by the immediately preceding sentence is unavailable for any
reason, the Company and the Underwriters severally shall contribute in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and of the Underwriters on the
other in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by it, and benefits received by
the Underwriters shall be deemed to be equal to the total underwriting discounts
and commissions, in each case as set forth on the cover page of the Final
Prospectus. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Underwriters on the other, and
the relative intent, knowledge, access to information and opportunity to correct
or prevent such statement or omission. The Company and the Underwriters agree
that it would not be just and equitable if contribution were determined by pro

 



--------------------------------------------------------------------------------



 



17

rata allocation or any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph (d), no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls an Underwriter within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Act or the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).

     SECTION 9. Default by an Underwriter.

     If any one or more Underwriters shall fail to purchase and pay for any of
the Securities agreed to be purchased by such Underwriter or Underwriters
hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Underwriters shall be obligated severally to take up and pay for (in the
respective proportions which the principal amount of Securities set forth
opposite their names in Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining
Underwriters) the Securities which the defaulting Underwriter or Underwriters
agreed but failed to purchase; provided, however, that in the event that the
aggregate principal amount of Securities which the defaulting Underwriter or
Underwriters agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Underwriters shall have the right to purchase all, but shall not be under any
obligation to purchase any, of the Securities, and if such nondefaulting
Underwriters do not purchase all the Securities, this Agreement will terminate
without liability to any nondefaulting Underwriter or the Company. In the event
of a default by any Underwriter as set forth in this Section 9, the Closing Date
shall be postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the
Registration Statement and the Final Prospectus or in any other documents or
arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Underwriter of its liability, if any, to the Company and any
nondefaulting Underwriter for damages occasioned by its default hereunder.

     SECTION 10. Termination.

     Prior to the Closing Date this Agreement may be terminated by the
Underwriters by notice given to the Company if at any time (i) trading or
quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or the New York Stock Exchange (the “NYSE”), or
trading in securities generally on either of the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such stock exchanges by the Commission or
the NASD; (ii) a general banking moratorium shall have been declared by any U.S.
federal or New York authority; (iii) there shall have occurred any outbreak or
escalation of hostilities or any crisis or calamity involving or affecting the
United States, or any change in the United States or international financial
markets, or any substantial change or development involving a prospective

 



--------------------------------------------------------------------------------



 



18

substantial change in U.S. or international political, financial or economic
conditions, as in the judgment of the Representatives is material and adverse
and makes it impracticable to market the Securities in the manner and on the
terms described in the Final Prospectus (exclusive of any supplement thereto) or
to enforce contracts for the sale of securities; or (iv) there shall have
occurred any change, or any development that could reasonably be expected to
result in a change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity, the effect of which is, in the judgment
of the Representatives, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Securities as
contemplated in the Final Prospectus (exclusive of any supplement thereto). Any
termination pursuant to this Section 10 shall be without liability on the part
of (a) the Company to the Underwriters, except that the Company shall be
obligated to reimburse the expenses of the Representatives and the Underwriters
pursuant to Section 7 hereof, (b) the Underwriters to the Company, or (c) of any
party hereto to any other party except that the provisions of Section 8 and
Section 9 shall at all times be effective and shall survive such termination.

     SECTION 11. Representations and Indemnities to Survive.

     The respective agreements, representations, warranties, indemnities and
other statements of the Company or its officers and of the Underwriters set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Underwriter
or the Company or any of the officers, directors, employees, agents or
controlling persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.

     SECTION 12. Notices.

     All communications hereunder will be in writing and effective only on
receipt, and, if sent to the Representatives, will be mailed, delivered or
telefaxed to:



  Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Facsimile: 212-847-5184
Attention: High Grade Capital Markets Transaction Management     and     Credit
Suisse First Boston LLC
11 Madison Avenue
New York, New York 10010-3629
Facsimile: 212 325-4296
Attention: Transactions Advisory Group

 



--------------------------------------------------------------------------------



 



19



  and     J.P. Morgan Securities Inc.
270 Park Avenue, 7th Floor
New York, New York 10017
Facsimile: (212) 834-6702
Attention: Transaction Execution Group     or, if sent to the Company, will be
mailed, delivered or telefaxed to:     Odyssey Re Holdings Corp.
140 Broadway
39th Floor
New York, New York 10005
Facsimile: 212-571-6452

      Attention: Andrew A. Barnard,
President and Chief Executive
     Officer



  with a copy to:     Odyssey Re Holdings Corp.
300 Stamford Place
Stamford, Connecticut 06902
Facsimile: 203-965-7960


      Attention: Donald L. Smith, Esq.
Senior Vice President,
     General Counsel and Corporate
     Secretary

     SECTION 13. Successors.

     This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers, directors, employees,
agents and controlling persons referred to in Section 8 hereof, and no other
person will have any right or obligation hereunder.

     SECTION 14. GOVERNING LAW.

     THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

     SECTION 15. Counterparts.

     This Agreement may be signed in one or more counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same agreement.

 



--------------------------------------------------------------------------------



 



20

     SECTION 16. Headings.

     The section headings used herein are for convenience only and shall not
affect the construction hereof.

     SECTION 17. Definitions.

     The terms which follow, when used in this Agreement, shall have the
meanings indicated.

     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

     “Basic Prospectus” shall mean the prospectus referred to in Section 1(a)
above contained in the Registration Statement at the Effective Date including
any Preliminary Final Prospectus.

     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law executive order or regulation to close in New
York City.

     “Commission” shall mean the Securities and Exchange Commission.

     “Effective Date” shall mean each date and time that the Registration
Statement, any post-effective amendment or amendments thereto and any Rule
462(b) Registration Statement became or become effective.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.

     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.

     “Final Prospectus” shall mean the prospectus supplement relating to the
Securities that was first filed pursuant to Rule 424(b) after the Execution
Time, together with the Basic Prospectus.

     “Investment Grade” shall mean BBB- or above in the case of ratings assigned
by Standard & Poor’s Rating Services and its successors (or its equivalent under
any successor ratings category of Standard & Poor’s Rating Services and its
successors), or Baa3 on the case or ratings assigned by Moody’s Investors
Service, Inc. and its successors (or its equivalent under any successor ratings
category of Moody’s Investors Service, Inc. and its successors).

     “Operative Agreements” shall refer collectively to the Indenture, the
Securities and this Agreement.

     “Preliminary Final Prospectus” shall mean any preliminary prospectus
supplement to the Basic Prospectus which describes the Securities and the
offering thereof and is used prior to filing of the Final Prospectus, together
with the Basic Prospectus.

 



--------------------------------------------------------------------------------



 



21

     “Registration Statement” shall mean the registration statement referred to
in Section 1(a) above, including exhibits and financial statements, as amended
at the Execution Time (or, if not effective at the Execution Time, in the form
in which it shall become effective) and, in the event any post-effective
amendment thereto or any Rule 462(b) Registration Statement becomes effective
prior to the Closing Date, shall also mean such registration statement as so
amended or such Rule 462(b) Registration Statement, as the case may be. Such
term shall include any Rule 430A Information deemed to be included therein at
the Effective Date as provided by Rule 430A.

     “Rule 415”, “Rule 424”, “Rule 430A” and “Rule 462” refer to such rules
under the Act.

     “Rule 430A Information” shall mean information with respect to the
Securities and the offering thereof permitted to be omitted from the
Registration Statement when it becomes effective pursuant to Rule 430A.

     “Rule 462(b) Registration Statement” shall mean a registration statement
and any amendments thereto filed pursuant to Rule 462(b) relating to the
offering covered by the registration statement referred to in Section 1(a)
hereof.

     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 



--------------------------------------------------------------------------------



 



22

     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Underwriters.

                      Very truly yours,                       ODYSSEY RE
HOLDINGS CORP.                       By   /s/ DONALD L. SMITH          

--------------------------------------------------------------------------------

          Name: Donald L. Smith           Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



23

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

BANC OF AMERICA SECURITIES LLC
CREDIT SUISSE FIRST BOSTON LLC
J.P. MORGAN SECURITIES INC.
    as Representatives of the several Underwriters
    named in Schedule I hereto

By:

BANC OF AMERICA SECURITIES LLC

          By:   /s/ LILY CHANG  

--------------------------------------------------------------------------------

  Name: Lily Chang       Title:  Principal               CREDIT SUISSE FIRST
BOSTON LLC           By:   /s/ SHARON HARRISON  

--------------------------------------------------------------------------------

  Name: Sharon Harrison       Title: Director               J.P. MORGAN
SECURITIES INC.           By:   /s/ CARL J. MEHLDAU JR  

--------------------------------------------------------------------------------

  Name: Carl J. Mehldau Jr       Title: Vice President    

 



--------------------------------------------------------------------------------



 



24

SCHEDULE I

              Principal Amount Underwriters   of Securities to be Purchased

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Banc of America Securities LLC
  $ 50,000,000.00  
Credit Suisse First Boston LLC
  $ 50,000,000.00  
J.P. Morgan Securities Inc.
  $ 50,000,000.00  
 
   

--------------------------------------------------------------------------------

 
Total
  $ 150,000,000.00  

 



--------------------------------------------------------------------------------



 



25

SCHEDULE II

Subsidiaries

Odyssey America Reinsurance Corporation

Odyssey Reinsurance Corporation

Hudson Insurance Company

Odyssey UK Holdings Corp.

Newline Holdings UK Limited

Newline Underwriting Management Limited

Newline Corporate Name Limited

Newline Underwriting Limited

Odyssey Holdings Latin America, Inc.

Odyssey Latin America Inc.

First Capital Insurance Limited

 



--------------------------------------------------------------------------------



 



26

SCHEDULE III

The final opinion in draft form should be attached as Schedule III at the time
this Agreement is executed.

            Opinion of Shearman & Sterling LLP, counsel for the Company to be
delivered pursuant to Section 6(b) of this Agreement.

            References to the Final Prospectus in this Schedule III include any
supplements thereto at the Closing Date.



       (i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.    
     (ii) The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Final
Prospectus and to enter into and perform its obligations under this Agreement.  
       (iii) This Agreement has been duly authorized, executed and delivered by
the Company.          (iv) The Indenture has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
of the Indenture by the Trustee, constitutes a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by any applicable bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and subject to the effect of general principles
of equity, including without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether enforcement
is considered in a proceeding in equity or at law).          (v) The Securities
have been duly authorized and executed by the Company and assuming the due
authentication of the Securities by the Trustee in the manner described in its
certificate delivered to you today (which fact we have not determined by an
inspection of the Securities), when delivered to and paid for by the
Underwriters in accordance with the terms of this Agreement, the Securities will
have been duly issued, will be entitled to the benefits of the Indenture and
will be valid and binding obligations of the Company enforceable in accordance
with their terms, except as the enforcement thereof may be limited by any
applicable bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and by the effect of
general principles of equity, including without limitation, concepts of
materiality, reasonableness, good faith and fair dealing (regardless of whether
enforcement is considered in a proceeding in equity or at law).    
     (vi) The Registration Statement, has been declared effective by the
Commission under the Securities Act. To the best knowledge of such counsel, no
stop



--------------------------------------------------------------------------------



 



27



  order suspending the effectiveness of the Registration Statement has been
issued under the Securities Act and no proceedings for such purpose have been
instituted or are pending or are contemplated or threatened by the Commission.
The Final Prospectus has been filed pursuant to Rule 424(b) under the Securities
Act in the manner and within the time period required by such Rule 424(b).    
     (vii) Each document filed pursuant to the Exchange Act and incorporated by
reference in the Final Prospectus appears on its face to have been appropriately
responsive in all material respects to the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder when it was filed.    
     (viii) The statements (i) in the Final Prospectus under the captions
“Description of the Notes” and “Certain U.S. Federal Income Tax Considerations
to Non-U.S. Holders” and (ii) in Item 15 of the Registration Statement, insofar
as such statements constitute matters of law, summaries of legal matters, the
Company’s certificate of incorporation or by-law provisions, documents or legal
proceedings, or legal conclusions, fairly present and summarize, in all material
respects, the matters referred to therein.          (ix) Based upon such
counsel’s review of the New York State statutes, rules or regulations, the
Delaware General Corporation Law and the relevant U.S. federal laws (the
“Requirements of Law”) which in such counsel’s experience are normally
applicable to transactions of the type provided for in this Agreement, but
without having made any special investigation concerning any other Requirements
of Law, no consent, approval, or authorization is required for the Company’s
execution, delivery and performance of this Agreement and consummation of the
transactions contemplated thereby and by the Final Prospectus, except as
required under the Securities Act, applicable state securities or blue sky laws
or by the NASD.          (x) The Company is not, and after receipt of payment
for the Securities will not be, required to register as an “investment company”
under the Investment Company Act of 1940, as amended.

            In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the General
Corporation Law of the State of Delaware, the laws of the State New York or the
federal law of the United States, to the extent they deem proper and specified
in such opinion, upon the opinion (which shall be dated the Closing Date, shall
be satisfactory in form and substance to the Underwriters, shall expressly state
that the Underwriters may rely on such opinion as if it were addressed to them
and shall be furnished to the Representatives) of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Underwriters; provided, however, that such counsel shall further state that they
believe that they and the Underwriters are justified in relying upon such
opinion of other counsel, and (B) as to matters of fact, to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials.

            In addition, such counsel shall state the following in a letter
delivered simultaneously with its opinion:



--------------------------------------------------------------------------------



 



28

          Such counsel has examined this Agreement and the originals, or copies
identified to their satisfaction, of such corporate records of the Company,
certificates of public officials, officers of the Company and other persons, and
such other documents, agreements and instruments as such counsel deemed
necessary or appropriate as a basis for the opinions hereinafter expressed. In
their examinations, such counsel has assumed the genuineness of all signatures,
the authenticity of all documents submitted to them as originals and the
conformity with the originals of all documents submitted to them as copies. In
rendering the opinions expressed below, such counsel has relied as to factual
matters, to the extent such counsel deemed proper, upon the representations and
warranties of the Company contained in or made pursuant to this Agreement,
certificates of officers of the Company and certificates of public officials.
Such counsel has also reviewed and participated in discussions concerning the
preparation of the Registration Statement and the Final Prospectus (in each case
other than the documents incorporated by reference therein) with certain
officers or employees of the Company and its auditors, and with representatives
of and counsel to the Underwriters. The limitations inherent in the independent
verification of factual matters and in the role of outside counsel are such,
however, that such counsel cannot and does not assume any responsibility for the
accuracy, completeness or fairness of any of the statements made in the
Registration Statement and the Final Prospectus, except as set forth in
paragraph (viii) of such counsel’s opinion letter addressed to you, dated the
date hereof.

          Subject to the limitations set forth in the immediately preceding
paragraph, such counsel advises you that, on the basis of the information such
counsel gained in the course of performing the services referred to above, no
facts came to such counsel’s attention which gave it reason to believe that (i)
in such counsel’s opinion, the Registration Statement and the Final Prospectus
(other than the financial statements, related schedules and other financial or
statistical data included therein or omitted therefrom, as to which such counsel
has not been requested to comment) appear on their face to be appropriately
responsive in all material respects to the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder; and
(ii) no facts came to such counsel’s attention which gave it reason to believe
that (i) the Registration Statement (other than the financial statements,
related schedules and other financial or statistical data included therein or
omitted therefrom, as to which such counsel has not been requested to comment)
at the time the Registration Statement became effective, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(i) the Final Prospectus (other than the financial statements, related schedules
and other financial or statistical data contained therein or omitted therefrom,
as to which such counsel has not been requested to comment), as of its date or
the date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.



--------------------------------------------------------------------------------



 



29

SCHEDULE IV

The final opinion in draft form should be attached as Schedule IV at the time
this Agreement is executed.

            Opinion of Donald L. Smith, Esq., General Counsel of the Company to
be delivered pursuant to Section 6(b) of this Agreement.

            References to the Final Prospectus in this Schedule IV include any
supplements thereto at the Closing Date.



       (i) The Company is duly qualified as a foreign corporation to transact
business and is in good standing in the State of Connecticut and in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions (other than the State of Connecticut) where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change.          (ii) Each significant subsidiary
of the Company (as defined in Rule 405 under the Securities Act) has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation, has corporate power and authority
to own, lease and operate its properties and to conduct its business as
described in the Final Prospectus and, to the best knowledge of such counsel, is
duly qualified as a foreign corporation to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify or to be in good
standing would not, individually or in the aggregate, result in a Material
Adverse Change.          (iii) All of the issued and outstanding capital stock
of each such significant subsidiary of the Company has been duly authorized and
validly issued, is fully paid and non-assessable and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or, to the best knowledge of such counsel,
any pending or threatened claim.          (iv) Except as described in the Final
Prospectus, no stockholder of the Company or any other person has any preemptive
right, right of first refusal or other similar right to subscribe for or
purchase securities of the Company arising (i) by operation of the certificate
of incorporation or by-laws of the Company or the General Corporation Law of the
State of Delaware or (ii) to the best knowledge of such counsel, otherwise.    
     (v) To the best knowledge of such counsel, there are no legal or
governmental actions, suits or proceedings pending or threatened which are
required to be disclosed in the Registration Statement, other than those
disclosed therein.          (vi) Each of Odyssey America Reinsurance
Corporation, Odyssey Reinsurance Corporation, Hudson Insurance Company and
Newline Syndicate 1218 (each an



--------------------------------------------------------------------------------



 



30



  “Insurance Subsidiary”, collectively the “Insurance Subsidiaries”) is duly
licensed to conduct an insurance or a reinsurance business, as the case may be,
under the insurance statutes of each jurisdiction in which the conduct of its
business requires such licensing, except for such jurisdictions in which the
failure of the Insurance Subsidiaries to be so licensed would not, individually
or in the aggregate, result in a Material Adverse Change (as defined in this
Agreement). The Insurance Subsidiaries have made all required filings under
applicable insurance statutes in each jurisdiction where such filings are
required, except for such jurisdictions in which the failure to make such
filings would not, individually or in the aggregate, result in a Material
Adverse Change. Each of the Insurance Subsidiaries has all other necessary
authorizations, approvals, orders, consents, certificates, permits,
registrations and qualifications of and from all insurance regulatory
authorities necessary to conduct their respective businesses as described in the
Final Prospectus, except where the failure to have such authorizations,
approvals, orders, consents, certificates, permits, registrations or
qualifications would not, individually or in the aggregate, result in a Material
Adverse Change, and the Company and each of its Insurance Subsidiaries has not
received any notification from any insurance regulatory authority to the effect
that any additional authorization, approval, order, consent, certificate,
permit, registration or qualification is needed to be obtained by the Company or
any of its Insurance Subsidiaries in any case where it could be reasonably
expected that (x) the Company and each of its Insurance Subsidiaries would be
required either to obtain such additional authorization, approval, order,
consent, certificate, permit, registration or qualification or to cease or
otherwise limit the writing of certain business and (y) the failure to obtain
such additional authorization, approval, order, consent, certificate, permit,
registration or qualification or the limiting of the writing of such business
would result in a Material Adverse Change; and no insurance regulatory authority
having jurisdiction over the Company or any of its Insurance Subsidiaries has
issued any order or decree impairing, restricting or prohibiting (i) the payment
of dividends by any of the Insurance Subsidiaries to its parent or (ii) the
continuation of the business of the Company or any of the Insurance Subsidiaries
in all material respects as presently conducted.          (vii) The descriptions
in the Final Prospectus of U.S. insurance statutes and regulations are accurate
in all material respects and fairly summarize in all material respects the
information required to be shown and such counsel does not know of any U.S.
insurance statutes or regulations required to be described in the Final
Prospectus that are not described as required.          (viii) The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations thereunder (other than performance by the Company of its
obligations under the indemnification section of this Agreement, as to which no
opinion need be rendered) (i) have been duly authorized by all necessary
corporate action on the part of the Company; (ii) will not result in any
violation of the provisions of the certificate of incorporation or by-laws of
the Company or any subsidiary, (iii) will not constitute a breach of, or Default
or a Repayment Event under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to the best knowledge of such counsel under any material
Agreements and Instruments except for such conflicts,



--------------------------------------------------------------------------------



 



31



  breaches, Defaults, liens, changes or encumbrances as would not, individually
or in the aggregate, result in a Material Adverse Change; or (iv) to the best
knowledge of such counsel, will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary.          (ix) Except as disclosed in the Final
Prospectus, to the best knowledge of such counsel, there are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
         (x) To the best knowledge of such counsel, neither the Company nor any
subsidiary is in violation of its certificate of incorporation or by-laws or any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary or is in Default in the performance or observance
of any obligation, agreement, covenant or condition contained in any material
Agreements and Instruments, except in each such case for such violations or
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change.          (xi) To the best knowledge of such counsel, there are
no Agreements and Instruments required to be described or referred to in the
Registration Statement or to be filed as exhibits thereto other than those
described or referred to therein or filed or incorporated by reference as
exhibits thereto; and the descriptions thereof and references thereto are
correct in all material respects.          (xii) Each document, if any, filed
pursuant to the Exchange Act and incorporated by reference in the Final
Prospectus complied when it was filed in all material respects with the Exchange
Act and the rules and regulations of the Commission thereunder.

            In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the General
Corporation Law of the State of Delaware, the laws of the State New York or the
federal law of the United States, to the extent they deem proper and specified
in such opinion, upon the opinion (which shall be dated the Closing Date, shall
be satisfactory in form and substance to the Underwriters, shall expressly state
that the Underwriters may rely on such opinion as if it were addressed to them
and shall be furnished to the Representative) of other counsel of good standing
whom they believe to be reliable and who are satisfactory to counsel for the
Underwriters; provided, however, that such counsel shall further state that they
believe that they and the Underwriters are justified in relying upon such
opinion of other counsel, and (B) as to matters of fact, to the extent they deem
proper, on certificates of responsible officers of the Company and public
officials.



--------------------------------------------------------------------------------



 



32

          In addition, such counsel shall state the following in a letter
delivered simultaneously with his opinion:

          Such counsel has examined this Agreement and the originals, or copies
identified to their satisfaction, of such corporate records of the Company,
certificates of public officials, officers of the Company and other persons, and
such other documents, agreements and instruments as such counsel deemed
necessary or appropriate as a basis for the opinions hereinafter expressed. In
their examinations, such counsel has assumed the genuineness of all signatures,
the authenticity of all documents submitted to them as originals and the
conformity with the originals of all documents submitted to them as copies. In
rendering the opinions expressed below, such counsel has relied as to factual
matters, to the extent such counsel deemed proper, upon the representations and
warranties of the Company contained in or made pursuant to this Agreement,
certificates of officers of the Company and certificates of public officials.
Such counsel has also reviewed and participated in discussions concerning the
preparation of the Registration Statement and the Final Prospectus with certain
officers or employees of the Company and its auditors, and with representatives
of and counsel to the Underwriters. The limitations inherent in the independent
verification of factual matters and in the role of general counsel are such,
however, that such counsel cannot and does not assume any responsibility for the
accuracy, completeness or fairness of any of the statements made in the
Registration Statement and the Final Prospectus, except as set forth in
paragraph (vii) of such counsel’s opinion letter addressed to you, dated the
date hereof.

          Subject to the limitations set forth in the immediately preceding
paragraph, such counsel advises you that, on the basis of the information such
counsel gained in the course of performing the services referred to above, (i)
in such counsel’s opinion, the Registration Statement and the Final Prospectus
(other than the financial statements, related schedules and other financial or
statistical data contained therein or omitted therefrom, as to which such
counsel has not been requested to comment) appear on their face to be
appropriately responsive in all material respects to the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder; and (ii) no facts came to such counsel’s attention which gave him
reason to believe that (a) the Registration Statement (other than the financial
statements, related schedules and other financial or statistical data contained
therein or omitted therefrom, as to which such counsel has not been requested to
comment) at the time the Registration Statement became effective, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or (b) the Final Prospectus (other than the financial statements, related
schedules and other financial or statistical data contained therein or omitted
therefrom, as to which such counsel has not been requested to comment), as of
its date or the date hereof, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.